Notice of Allowance
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s invention is directed to a communication system and method for wireless communications, the method steps comprising: receiving by a network device from a centralized unit (CU) of the donor node, a routing configuration of a transmission path and a mapping relationship for the network device to perform data transmission on the transmission path, and performing, by the network device, routing configuration.
	Applicant’s independent claims recite wherein the mapping relationship indicates a mapping between a first RLC channel on a prior-hop wireless interface of the network device and a second RLC channel on a next-hop wireless interface of the network device (as described in paragraphs [0227] to [0230] of applicant’s specification, filed 11/11/2020), which is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Majmundar et al. (US 2020/0351198 A1) discloses mapping UE bearers into a RLC channel across an integrated access backhaul (IAB) hop.
	Hampel et al. (US 2021/0051512 A1) discloses mapping a DRB to a specific RLC channel for each hop through an IAB topology.
	Akl et al. (US 2021/01392565 A1) discloses routing packets through intermediate hops of an IAB network based on a routing configuration, and mapping a packet to a particular egress backhaul RLC channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461